IN THE SUPREME COURT OF THE STATE OF NEVADA


                THE PUBLIC INTEREST LAW FIRM,                          No. 62135
                INC. AND WILLIAM BRECK, ESQ.,
                Appellants,
                vs.
                                                                               FILED
                STATE BAR OF NEVADA,                                           FEB V S 2016
                Respondent.                                                  TRA IE K. LINDEMAN


                                                                               iii fit C
                                                                          CLEW

                                                                          BY                      AL
                                                                                           LERK




                                ORDER BARRING APPELLANTS                             i
                     FROM THE PRACTICE OF LAW IN THE STATE OF NEVADA
                            This is an automatic review of a Northern Nevada
                Disciplinary Board hearing panel's findings of fact, conclusions of law,
                decision, and order for discipline. Appellant William Breck, Esq. is an
                Alaska-licensed attorney who, despite the fact he is not licensed to practice
                law in Nevada, engaged in the practice of law within the state. He
                founded and operated appellant The Public Interest Law Firm, Inc. (PILE)
                with non-attorneys. PILE and Breck sought people vulnerable to losing
                their homes to pay an initial sum and significant monthly amounts to
                PILE in exchange for legal representation and assistance related to their
                mortgages. Specifically, Breck and PILE promised clients the opportunity
                to join a multi-plaintiff lawsuit against their lenders, but no such lawsuit
                was ever filed. Very little to no legal work was performed on behalf of the
                majority of PILF's clients even though those clients made payments to
                PILF.
                            PILE employed inexperienced Nevada attorneys, listing some
                of them at various times as the law firm's resident attorney, sometimes
                without their knowledge. PILF's non-attorneys and Breck utilized the
                inexperienced attorneys' names and bar numbers, often without the
SUPREME COURT
       OF
     NEVADA


(0) 1947A                                                                                         (07
                     attorney's knowledge or permission, to provide legal services and to file
                     documents and pleadings. Non-attorneys met with clients, gave legal
                     advice, and supervised and directed the work of PILF's attorneys. Breck
                     and PILF never deposited any client funds into a client trust account,
                     never provided clients with an accounting of the money received and the
                     work done, and never refunded unearned sums.
                                 The panel found that Breck and PILF violated RPC 1.1
                     (competence), RPC 1.2 (scope of representation and allocation of authority
                     between client and lawyer), RPC 1.3 (diligence), RPC 1.4 (communication),
                     RPC 2.1 (advisor), RPC 3.3 (candor), RPC 1.5 (fees), RPC 1.15 (safekeeping
                     property), RPC 1.18 (duties to prospective client), RPC 4.1 (truthfulness in
                     statements to others), RPC 5.1 (responsibilities of partners), RPC 5.3
                     (responsibility regarding nonlawyer assistants), RPC 5.5 (unauthorized
                     practice of law), RPC 7.1 (communications concerning lawyer's services),
                     RPC 7.2 (advertising), RPC 7.5a (registration of a multijurisdictional law
                     firm), and RPC 8.4 (misconduct). The hearing panel concluded that it
                     "was unable to find a single mitigating circumstance to apply either to
                     Breck or [PILF]" and that "Nile circumstances outlined in this matter are
                     exceedingly disturbing and aggravating to an extreme, justifying
                     imposition of the maximum allowable degree of discipline." Thus, the
                     panel recommended that Breck and PILF be forever barred from the
                     practice of law in the State of Nevada and that Breck reimburse the actual
                     costs incurred in the disciplinary proceedings.
                                 The State Bar has the burden of showing by clear and
                     convincing evidence that Breck and PILF committed the violations
                     charged. In re Discipline of Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709,
                     715 (1995). We employ a deferential standard of review with respect to

SUPREME COURT
        OF
     NEVADA
                                                           2
(0) 1947A    9e747
                     the hearing panel's findings of fact, the same as in other civil cases, see
                     SCR 105(3)(a) ("[am n appeal from a decision of a hearing panel shall be
                     treated as would an appeal from a civil judgment of a district court ...
                     and thus, we will not set them aside unless they are clearly erroneous or
                     not supported by substantial evidence, see generally Sowers v. Forest Hills
                     Subdivision, 129 Nev., Adv. Op. 9, 294 P.3d 427, 432 (2013); Ogawa v.
                     Ogawa, 125 Nev. 660, 668, 221 P.3d 699, 704 (2009). In contrast, a
                     hearing panel's conclusions of law and recommended discipline are
                     reviewed de novo. SCR 105(3)(b).
                                 As an initial matter, we conclude that this court and the
                     hearing panel have jurisdiction to discipline Breck as he was practicing
                     law and advertising legal services within the State of Nevada. See SCR 99
                     (providing jurisdiction to discipline an attorney "practicing law here,
                     whether specially admitted or not, or whose advertising for legal services
                     regularly appears in Nevada"); In re Discipline of Droz, 123 Nev. 163, 168,
                     160 P.3d 881, 884 (2007). Second, we conclude that the disciplinary
                     proceedings were conducted in accordance with the Supreme Court Rules
                     and Breck has not demonstrated that his constitutional rights were
                     violated during or by the proceedings. Third, we defer to the hearing
                     panel's findings of facts in this matter as they are supported by
                     substantial evidence and are not clearly erroneous. Based on those
                     findings, we agree with the panel's conclusions that the State Bar
                     established by clear and convincing evidence Breck and PILF's RPC
                     violations. Because there are no mitigating factors in this matter, we
                     approve the panel's recommendations.
                                 Accordingly, Breck and any entities with which he is
                     associated, now or in the future, are forever barred from the practice of

SUPREME COURT
       OF
     NEVADA
                                                          3
(0) 1941A .«IfetjD
                     law in the State of Nevada, whether as a Nevada-licensed attorney, part of
                     a multi-jurisdiction practice, via a petition for admission pro hac vice, or in
                     any other manner. See generally SCR 102(1) (providing that misconduct is
                     grounds for irrevocable disbarment by this court). Further, PILE is
                     forever barred from participating in any capacity in the practice of law in
                     the State of Nevada, whether as part of a for-profit or a not-for-profit
                     entity, with or without a resident Nevada attorney of record, or via a
                     petition for admission pro hac vice. Lastly, Breck shall pay all the costs of
                     the disciplinary proceeding within 30 days from the date of this order.
                     SCR 120(1).
                                   It is so ORDERED.



                                                                          C.J.
                                              Parraguirre


                       A-Lit                                                     k
                           sty                                   Douglas



                     Che
                                                                  OSI
                                                                 Saitta
                                                                                              J.



                                                                     tg eke,/
                     Gibbons                                     Pickering


                     cc: William Breck
                          Chair, Northern Nevada Disciplinary Panel
                          Bar Counsel, State Bar of Nevada
                          King & Russo, Ltd.
                          Kimberly K. Farmer, Executive Director, State Bar of Nevada
                          Perry Thompson, Admissions Office, United States Supreme Court

SUPREME COURT
        OF
      NEVADA
                                                            4
11:9 1947A   tede,